 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DE’VON-SAMUEL JAMES-                              No. 2:18-cv-1827-TLN-EFB P
      SINGLETON PERKINS,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      D. BAUGHMAN, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. On November 20, 2019, the court recommended that plaintiff’s amended

20   complaint be dismissed for failure to comply with the court’s May 9, 2019 screening order. ECF

21   No. 14. Plaintiff now requests: (1) an extension of time to file objections to the court’s findings

22   and recommendations of dismissal; or alternatively, (2) leave to file a second amended complaint;

23   and (3) appointment of counsel. ECF No. 15. In an abundance of caution, the court will hold the

24   findings and recommendations in abeyance for thirty days to allow plaintiff an opportunity to file

25   a second amended complaint. However, the request for appointment of counsel is denied.

26          District courts may authorize the appointment of counsel to represent an indigent civil

27   litigant in certain exceptional circumstances. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

28   F.2d 1015, 1017 (9th Cir.1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir.1990);
                                                        1
 1   Richards v. Harper, 864 F.2d 85, 87 (9th Cir. 1988). In considering whether exceptional
 2   circumstances exist, the court must evaluate (1) the plaintiff’s likelihood of success on the merits;
 3   and (2) the ability of the plaintiff to articulate her claims pro se in light of the complexity of the
 4   legal issues involved. Terrell, 935 F.2d at 1017. The court cannot conclude that plaintiff’s
 5   likelihood of success, the complexity of the issues, or the degree of plaintiff’s ability to articulate
 6   her claims amount to exceptional circumstances justifying the appointment of counsel at this
 7   time.
 8           Accordingly, IT IS HEREBY ORDERED that plaintiff’s December 9, 2019 motion (ECF
 9   No. 15) is granted to the extent that plaintiff shall have thirty days within which to file a second
10   amended complaint. Should plaintiff fail to comply with this order, the findings and
11   recommendations will be submitted to the district judge for consideration.
12   DATED: December 18, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
